ICJ_153_AccessPacificOcean_BOL_CHL_2016-09-21_ORD_01_NA_00_FR.txt.                          COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                   OBLIGATION DE NÉGOCIER UN ACCÈS
                         À L’OCÉAN PACIFIQUE
                               (BOLIVIE c. CHILI)


                       ORDONNANCE DU 21 SEPTEMBRE 2016




                                2016
                         INTERNATIONAL COURT OF JUSTICE


                           REPORTS OF JUDGMENTS,
                        ADVISORY OPINIONS AND ORDERS


                   OBLIGATION TO NEGOTIATE ACCESS
                        TO THE PACIFIC OCEAN
                               (BOLIVIA v. CHILE)


                          ORDER OF 21 SEPTEMBER 2016




4 CIJ1102.indb 1                                          10/02/17 09:59

                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                              (Bolivie c. Chili), ordonnance du 21 septembre 2016,
                                           C.I.J. Recueil 2016, p. 252




                                               Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                               (Bolivia v. Chile), Order of 21 September 2016,
                                          I.C.J. Reports 2016, p. 252




                                                                               1102
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157297-1




4 CIJ1102.indb 2                                                                      10/02/17 09:59

                                                21 SEPTEMBRE 2016

                                                  ORDONNANCE




                   OBLIGATION DE NÉGOCIER UN ACCÈS
                         À L’OCÉAN PACIFIQUE
                           (BOLIVIE c. CHILI)




                   OBLIGATION TO NEGOTIATE ACCESS
                        TO THE PACIFIC OCEAN
                           (BOLIVIA v. CHILE)




                                                21 SEPTEMBER 2016

                                                     ORDER




4 CIJ1102.indb 3                                                    10/02/17 09:59

                    252 	




                                   COUR INTERNATIONALE DE JUSTICE


         2016
                                                   ANNÉE 2016
     21 septembre
     Rôle général                                21 septembre 2016
        no 153

                          OBLIGATION DE NÉGOCIER UN ACCÈS
                                À L’OCÉAN PACIFIQUE
                                               (BOLIVIE c. CHILI)




                                                 ORDONNANCE


                    Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                                MM. Owada, Tomka, Bennouna, Cançado Trindade,
                                Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                                MM. Bhandari, Robinson, Gevorgian, juges ; M. Couvreur,
                                greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                    graphe 2, 48 et 49 de son Règlement,
                       Vu l’ordonnance en date du 24 septembre 2015, par laquelle la Cour a
                    fixé au 25 juillet 2016 la date d’expiration du délai pour le dépôt du
                    contre‑mémoire de la République du Chili,
                       Vu le contre-­mémoire dûment déposé par la République du Chili dans
                    le délai ainsi fixé ;
                       Considérant que, au cours d’une réunion que le président de la Cour a
                    tenue avec les agents des Parties le 13 septembre 2016, l’agent de la Boli-
                    vie a prié la Cour d’autoriser la présentation d’une réplique par le deman-
                    deur et d’une duplique par le défendeur ; et que l’agent de la Bolivie a
                    sollicité un délai d’au moins six mois, à compter de la date de l’ordon-
                    nance de la Cour, pour la préparation de la réplique ; considérant que, au

                    4




4 CIJ1102.indb 26                                                                                 10/02/17 09:59

                    253 	 obligation de négocier un accès (ordonnance 21 IX 16)

                    cours de la même réunion, l’agent du Chili a déclaré que la demande de la
                    Bolivie tendant à ce que soit organisé un second tour de procédure
                    écrite agréait à son gouvernement ; et que l’agent du Chili a exprimé l’avis
                    que les Parties devraient chacune disposer d’un délai de six mois pour la
                    préparation de leur pièce respective ;
                      Compte tenu de l’accord des Parties,
                      Autorise la présentation d’une réplique de la Bolivie et d’une duplique
                    du Chili ;
                      Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                    pièces de procédure :
                        Pour la réplique de l’Etat plurinational de Bolivie, le 21 mars 2017 ;
                        Pour la duplique de la République du Chili, le 21 septembre 2017 ;
                        Réserve la suite de la procédure.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le vingt et un septembre deux mille seize, en trois
                    exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de l’Etat plurinational
                    de Bolivie et au Gouvernement de la République du Chili.


                                                                            Le président,
                                                                  (Signé) Ronny Abraham.
                                                                               Le greffier,
                                                                 (Signé) Philippe Couvreur.




                    5




4 CIJ1102.indb 28                                                                                    10/02/17 09:59

